Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Incorporation By Reference
This application incorporates by reference USPTO Application 29/711,692, filed 11/1/2019, entitled Battery Side Terminal Bushing.  All the material from the above cited which is essential to the claimed design is included in this application. Amendments of the claim may be based on the content of the incorporated material. However, with or without a specific amendment, it is understood that any material in the above cited which is not present in this application forms no part of the claimed design.
Appendix
As the appendix refers to embodiments outside of the scope of the claim, it should be deleted.
Claim Rejection
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and non-enabling due to the following:
The drawings are inconsistent with regard to the scope of the claimed portions.  Refer to the annotated drawing below in which the inner threaded cylinder is shown in both claimed (sectional views) and unclaimed lines (remaining drawings) within BOTH embodiments.
  
    PNG
    media_image1.png
    611
    771
    media_image1.png
    Greyscale



Also note that if the drawings intend to show identical scope and design in both shaded (Figures 1-8) and unshaded (figures 9-16) versions, the examiner recommends that the unshaded drawings be deleted as extraneous, along with the corresponding figure descriptions.  The shaded drawings are preferable and convey greater detail (37 CFR 1.152.) 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER O KING whose telephone number is (571)270-0214.  The examiner can normally be reached on Mon-Thurs 10am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Mclean can be reached on (571) 270-1996.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER O KING/
Examiner, Art Unit 2921